DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding claims 1-12, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).	
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidekura (US 5,325,807).
In re. claim 1, Hidekura teaches a system for securing a glazing (5) to a structure of a vehicle (A) (fig. 1), comprising a first primary half-frame (6) for locking a first main face of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 3), and a second primary half-frame (2) for locking a second main face of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 2), the first and second primary half-frames being fixed together with fasteners (12) to form an assembly (fig. 4d) in which the glazing (5) is mounted between the first primary half-frame and the second primary half-frame and in which the first primary half-frame and the second primary half-frame are fixed to each other with said fasteners (fig. 4d), said assembly having a periphery (fig. 3) and said assembly being secured to the structure of the vehicle (fig. 2), wherein the first primary half-frame is made up of n parts fixed in consecutive pairs (8 shown in fig. 3) and includes n first junctions (face of either portion (66) or portion (67)) (figs. 3 and 5), each first junction of the n first junctions forming a first junction where two consecutive parts of the n parts of the first primary half-frame are connected to each other (col. 4, ln. 36-45), where n is a whole number greater than or equal to 2 (fig. 3), each of the n first junctions being positioned on said first primary half-frame along the periphery of the assembly (fig. 3), and wherein the second primary half-frame (2) is made up of m parts (8 shown in fig. 2) fixed in consecutive pairs and includes m second junctions (face of either portion (23) or portion (24)) (figs. 2 and 5), each second junction of the m second junctions forming a second junction that connects two consecutive parts of the m parts of the second primary half-frame (fig. 5), where m is a whole number greater than or equal to 2, where n and m are identical (figs. 2-3), each of the m second junctions being positioned on said second primary half-frame along the periphery of the assembly (fig. 2), and wherein, along said periphery of said assembly, each first junction of the n first junctions is positioned at a different location than each second junction of the m second junctions, such that, along said periphery, each first junction is arranged at a location that does not coincide with any locations of the m second junctions (col. 5, ln. 62-68), and each first part of the n first parts of the first primary half frame extends, along said periphery, over and on each side of one second junction of the m second junctions of the second primary half-frame so that said one second junction is fully covered by said first part and each second part of the m second parts of the second primary half frame extends, along said periphery, over and on each side of one first junction of the n first junctions of the first primary half-frame so that said one first junction is fully covered by said second part (fig. 5).
In re. claim 2, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the second primary half-frame is directly fixed to the structure of the vehicle (fixed to sheet (1) via fastener (11)) (fig. 4d).  
In re. claim 3, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the second primary half-frame is fixed to a secondary frame (3) which is fixed to the structure of the vehicle (figs. 3-4d).  
In re. claim 4, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 3, wherein the secondary frame (2) is movable with respect to the structure of the vehicle (figs. 4a-4b).  
In re. claim 5, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein consecutive parts of the first primary half-frame, or consecutive parts of the second primary half-frame, or both, are joined in pairs by fitting together complementary shapes (fig. 5).  
In re. claim 6, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 5, wherein the consecutive parts of the first primary half-frame, or the consecutive parts of the second primary half-frame, or both, are fixed in pairs by bonding (bonded via screw (73)) (fig. 7).  
In re. claim 7, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 5, wherein the consecutive parts of the first primary half-frame or the consecutive parts of the second primary half-frame, or both, are fixed in pairs by screwing (via screw (73)) (fig. 7).  
In re. claim 8, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 3 (8 shown in figs. 2-3).  
In re. claim 9, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 4 (8 shown in figs. 2-3).  
In re. claim 10, Hidekura teaches a system for securing a glazing (5) to a structure of an aircraft (intended use for other vehicle provides the equivalent structure) (col. 2, ln. 8-12), comprising a first primary half-frame (6) for locking a first main face of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 3), and a second primary half-frame (2) for locking a second main face of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 2), the first and second primary half-frames being fixed together with fasteners (12) to form an assembly (fig. 4d) in which the glazing is mounted between the first primary half-frame and the second primary half-frame and in which the first primary half-frame and the second primary half-frame are fixed to each other with said fasteners (fig. 4d), said assembly having a periphery (fig. 3) and said assembly being secured to the structure of the aircraft (covered by other vehicle), wherein the first primary half-frame is made up of n parts fixed in consecutive pairs, where n is a whole number greater than or equal to 2 (8 shown in fig. 3), and wherein the second primary half-frame is made up of m parts fixed in consecutive pairs, where m is a whole number greater than or equal to 2 (8 shown in fig. 2), where n and m are identical (figs. 2-3), wherein the first primary half-frame includes a plurality of first junctions positioned along a periphery of the assembly (face of either portion (66) or portion (67)) (figs. 3 and 5), each first junction of the plurality of first junctions forming a junction between two consecutive parts of the first primary half-frame (col. 4, ln. 36-45), wherein the second primary half- frame (2) includes a plurality of second junctions positioned along the periphery of the assembly (8 shown in fig. 2), each second junction of the plurality of second junctions forming a junction between two consecutive parts of the second primary half-frame (face of either portion (23) or portion (24)) (figs. 2 and 5), and wherein the plurality of first junctions are positioned along the periphery of the assembly at different locations than those of the plurality of second junctions such that, along said periphery, each first junction is arranged at a location that does not coincide with any locations of the second junctions (col. 5, ln. 62-68), and each first part of the n first parts of the first primary half frame extends, along said periphery, over and on each side of one second junction of the m second junctions of the second primary half-frame so that said one second junction is fully covered by said first part and each second part of the m second parts of the second primary half frame extends, along said periphery, over and on each side of one first junction of the n first junctions of the first primary half-frame so that said one first junction is fully covered by said second part (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hidekura as applied to claim 1 above, and further in view of Demeester (US 6,067,761).
In re. claim 11, Hidekura fails to disclose each first part includes at least one first hole that extends through an entire thickness of the first part and each second part includes at least one second hole that extends through an entire thickness of the second part and the at least one first hole coincides with the at least one second hole in said assembly and the at least one first and second holes receive one of the fasteners to attach said first part to said second part.
Demeester teaches a first part (36) includes at least one first hole (covered with elastomer (44)) (fig. 3) that extends through an entire thickness of the first part (fig. 3) and a second part (30) includes at least one second hole (fig. 3) that extends through an entire thickness of the second part (fig. 3) and the at least one first hole coincides with the at least one second hole in said assembly and the at least one first and second holes receive one fastener (46) to attach said first part to said second part (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hidekura to incorporate the teachings of Demeester to connect the frame elements in the recited manner, for the purpose of utilizing known connection techniques for securing the frame elements.
In re. claim 12, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the periphery of the assembly surrounds a region where the glazing (5) is received (fig. 4d).
Hidekura fails to disclose each second part includes at least one first through hole for attachment of said second part to one of the n first parts and at least one second through hole for attachment of said second part to the structure of the vehicle and wherein the at least one second through hole is located closer to said region surrounded by the assembly than the at least one first through hole. 
Demeester teaches a second part (30) includes at least one first through hole (for fastener (46)) for attachment of said second part to a first part (34) (fig. 3) and at least one second through hole (for fastener (48)) for attachment of said second part to a structure (26) of the vehicle (fig. 3) and wherein the at least one second through hole is located closer to a perimeter of the glazing (10) surrounded by the assembly than the at least one first through hole (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hidekura to incorporate the teachings of Demeester to connect the frame elements in the recited manner, for the purpose of utilizing known connection techniques for securing the frame elements.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues However, as shown in the Figures of Hidekura, the junction of two consecutive parts of the half frames 2 (receiving member) coincides with the junction of two consecutive parts of the half frames 6 (cover member).
The examiner is unclear as to which figure shows the junctions of the half frames coinciding.  The examiner notes that such figure(s) would contradict Hidekura’s disclosure in col. 5, ln. 62-68, which states “it is desirable that the position of the corner members 61 and linear members 62 be offset, i.e. shifted, relative to the position of the corner members 21 and the linear members 22 so that the respective joints are not overlying. This will strengthen the frame and make it difficult to be broken or folded.”  Therefore, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647